Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-21770-Civ-WILLIAMS/TORRES


   WESTCHESTER SURPLUS LINES INSURANCE COMPANY, et al,

          Plaintiffs,

   v.

   SUMMERS FIRE SPRINKLERS, INC., et al,

         Defendants.
   _________________________________/


            REPORT AND RECOMMENDATION ON DEFENDANTS’
        MOTIONS TO DISMISS, OR ALTERNATIEVELY, MOTIONS TO STAY

          This matter is before the Court on Defendant Summers Fire Sprinklers, Inc.’s

   (“Summers”) motion to dismiss, or alternatively, motion to stay [D.E. 10] Westchester

   Surplus Lines Insurance Company’s and Illinois Union Insurance Company’s

   (collectively, “Plaintiffs”) complaint for declaratory relief [D.E. 1].   Defendant

   Latitude on the River Condominium Association, Inc. (the “Association,” and

   collectively with Summers, “Defendants”) has adopted and incorporated Summers’

   motion in its own motion [D.E. 17]. Plaintiffs responded to Defendants’ motions on

   August 27, 2020 [D.E. 22] to which Defendants replied on September 10, 2020 [D.E.

   27, 28]. The matter is now fully briefed and ripe for disposition.1 After careful




   1     The Honorable Judge Kathleen M. Williams referred the motions to the
   undersigned Magistrate Judge on August 25, 2020. [D.E. 19].
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 2 of 12




   consideration of the motions, response, replies, relevant authority, and for the

   reasons discussed below, Defendants’ motions should be DENIED.

                            I.    FACTUAL BACKGROUND

         This action arises from property damage that occurred in 2011 at the

   Association’s luxury condominium building located in Miami, Florida. The cause of

   the damage was allegedly from water leaking from CPVC piping. In July 2016, the

   Association filed a construction defect lawsuit that is pending in the Circuit Court of

   the Eleventh Judicial Circuit against numerous parties involved in the construction

   of the building, including Summers (the “Underlying Action”). According to the

   Underlying Action, some of the defects resulted from Summers improperly providing

   and installing a fire protection system in the building. The Underlying Action thus

   contains counts against Summers for (1) breach of § 718.203(2), Florida Statutes, by

   constructing the condominium with ABF and CPVC products that are incompatible

   with one another, which caused the CPVC components to leak and fail, (2) negligence,

   and (3) failure to comply with local, state, and national building codes and

   regulations. Miami Riverfront Partners, LLC (“MRP”), the developer of the building,

   and Suffolk Construction Company, Inc. (“Suffolk”), the general contractor that hired

   Summers, have brought cross-claims against Summers for indemnity related to any

   liability that may be imposed on them for Summers’ actions.

         Plaintiffs have issued several primary commercial general liability policies to

   Summers and are currently defending Summers in the Underlying Action. But,

   Plaintiffs contend that there is no coverage under the policies because, among other




                                             2
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 3 of 12




   reasons, there is no coverage for “property damage” that occurs outside the policy

   periods, and Summers had prior knowledge of “property damage” before some of the

   policy periods. Plaintiffs therefore initiated this action that brings five causes of

   action. [D.E. 1]. In sum, the action seeks declaratory relief under 28 U.S.C. § 2201

   for a determination that there is no coverage under the commercial general liability

   policies. Id. Summers has moved to dismiss the action, or alternatively, moved to

   stay the Court’s determination on coverage. [D.E. 10]. The Association followed suit

   and filed its own motion that adopts and incorporates the same arguments as

   Summers’ motion. [D.E. 17].

                                II.    LEGAL STANDARD

         In ruling on a defendant’s motion to dismiss, a court takes the allegations in

   the complaint as true and construes the allegations “in the light most favorable to the

   plaintiff[ ].” Rivell v. Private Health Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir.

   2008) (citing Hoffman–Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002)). “When

   considering a motion to dismiss, all facts set forth in [a plaintiff’s] complaint ‘are to

   be accepted as true and the court limits its consideration to the pleadings and exhibits

   attached thereto.’” Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir.

   2000) (quoting GSW, Inc. v. Long Cnty., 999 F.2d 1508, 1510 (11th Cir. 1993)).

   A motion to dismiss under Rule 12(b)(6) “is granted only when the movant

   demonstrates that the complaint has failed to include ‘enough facts to state a claim

   to relief that is plausible on its face.’” Dusek v. JPMorgan Chase & Co., 832 F.3d




                                              3
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 4 of 12




   1243, 1246 (11th Cir. 2016) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)).

         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

   detailed factual allegations, a plaintiff's obligation to provide the grounds of his

   entitle[ment] to relief requires more than labels and conclusions . . . .” Twombly, 550

   U.S. at 555 (internal citations and quotations omitted) (alteration in original). “To

   survive a motion to dismiss, a complaint must contain sufficient factual matter.”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint does not suffice “if it tenders

   ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

   550 U.S. at 557 (alteration in original).      Factual content gives a claim facial

   plausibility. Id. “[A] court’s duty to liberally construe a plaintiff's complaint in the

   face of a motion to dismiss is not the equivalent of a duty to re-write it for [a

   plaintiff].” Peterson v. Atlanta Hous. Auth., 998 F.2d 904, 912 (11th Cir. 1993).

                                     III.   ANALYSIS

         Defendants first argue that Plaintiffs’ complaint should be dismissed because

   it references external evidence outside the complaint. Alternatively, if we allow the

   action to proceed, Defendants seek to join all necessary parties, specifically MRP,

   Suffolk, and unidentified insurers. Defendants originally made ripeness arguments

   regarding the duty to indemnify, but in their response and replies the parties

   narrowed the issue down to first determining if Plaintiffs have a duty to defend. The

   parties thus now agree that the Court could determine if Plaintiffs have a duty to

   defend before the Underlying Action is resolved. And if the Court finds that they




                                              4
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 5 of 12




   have no duty to defend, Plaintiffs shall obviously have no duty to indemnify.

   Alternatively, if the Court finds that they have a duty to defend, Plaintiffs can renew

   their motion seeking a declaration that they have no duty to indemnify. Defendants,

   however, raise a new argument in their reply – because the complaint references

   evidence outside its parameters, which would require fact discovery, Plaintiffs’

   complaint must be dismissed. Before we consider the merits of this argument, we

   consider the general principles governing the duty to defend and the duty to

   indemnify under Florida law. These principles are necessary, as they support the

   parties’ agreement that a determination on Plaintiffs’ duty to defend can be made

   before the Underlying Action is resolved and will inform the analysis on Defendants’

   new argument.

         A.     The Duty to Defend

         Under Florida law, an insurer’s duty to defend is triggered if the allegations of

   a complaint brought against the insured fall within the scope of the insurer’s duty.

   See Higgins v. State Farm Fire & Cas. Co., 894 So. 2d 5, 9-10 (Fla. 2004) (citations

   omitted). A court looks no further than to the terms of the insurance policy and the

   allegations of the underlying complaint brought against the insured to determine if

   the duty to defend is triggered. See id. “If the complaint alleges facts partially within

   and partially outside the scope of coverage, the insurer is obligated to defend the

   entire suit.” MJCM, Inc. v. Hartford Cas. Ins. Co., 2010 WL 1949585, at *4 (M.D.

   Fla. May 14, 2010) (citing Battisti v. Continental Cas. Co., 406 F.2d 1318, 1321 (5th

   Cir. 1969)); see also Grissom v. Commercial Union Ins. Co., 610 So. 2d 1299, 1307




                                              5
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 6 of 12




   (Fla. 1st DCA 1992) (“All doubts as to whether a duty to defend exists in a particular

   case must be resolved against the insurer and in favor of the insured. So long as the

   complaint alleges facts that create potential coverage under the policy, the insurer

   must defend the suit.”). To put it simply, the duty to defend “depends solely on the

   allegations in the complaint filed against the insured.” Trizec Props., Inc. v. Biltmore

   Const. Co., 767 F.2d 810, 811 (11th Cir. 1985) (citing Tropical Park, Inc. v. United

   States Fidelity and Guaranty Co., 357 So. 2d 253, 256 (Fla. 3d DCA 1978); Coblentz

   v. American Surety Co., 416 F.2d 1059, 1062 (5th Cir. 1969)).

         As with any other insurance policy, “[d]oubts as to whether a duty to defend

   exists are resolved in favor of the insured, and exclusionary clauses in insurance

   contracts are to be construed liberally in favor of the insured.” MJCM, 2010 WL

   1949585, at *5 (citing Trizec, 767 F.2d at 812). This means that “an insurer must

   defend a lawsuit against its insured if the underlying complaint, when fairly read,

   alleges facts which create potential coverage under [the] policy.” McCreary v. Fla.

   Res. Prop. & Cas. Joint Underwriting Ass’n, 758 So. 2d 692, 695 (Fla. 4th DCA 1999)

   (citing Fun Spree Vacations, Inc. v. Orion Ins. Co., 659 So. 2d 419, 421 (Fla. 3d DCA

   1995)); see also Essex Ins. Co. v. Big Top of Tampa, Inc., 53 So. 3d 1220, 1223 (Fla.

   2d DCA 2011) (“A liability insurer has no duty to defend a suit where the complaint

   on its face alleges facts which fail to bring the case within the coverage of the policy.”

   (citing Auto–Owners Ins. Co. v. Marvin Dev. Corp., 805 So. 2d 888, 891 (Fla. 2d DCA

   2001)). However, “[w]here the complaint’s allegations show either that a policy

   exclusion applies or that no coverage exists, no duty to defend arises.” Kenneth Cole




                                               6
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 7 of 12




   Prods., Inc. v. Mid-Continent Cas. Co., 763 F. Supp. 2d 1331, 1334 (S.D. Fla. 2010)

   (citing Federal Ins. v. Applestein, 377 So. 2d 229, 232 (Fla. 3d DCA 1979)).

         B.     The Duty to Indemnify

         “An insurer’s duty to indemnify is narrower than its duty to defend and must

   be determined by analyzing the policy coverages in light of the actual facts in the

   underlying case.” Sinni v. Scottsdale Ins. Co., 676 F. Supp. 2d 1319, 1323 (M.D. Fla.

   2010) (citing State Farm Fire & Cas. Co. v. CTC Dev. Corp., 720 So. 2d 1072, 1077 n.3

   (Fla. 1998); Hagen v. Aetna Cas. & Sur. Co., 675 So. 2d 963, 965 (Fla. 5th DCA 1996)).

   That is, in contrast to the duty to defend, the duty to indemnify is dependent upon

   the entry of a final judgment, a settlement, or a final resolution of the underlying

   claims by some other means. See Northland Cas. Co. v. HBE Corp., 160 F. Supp. 2d

   1348, 1360 (M.D. Fla. 2001) (citing Travelers Ins. Co. v. Waltham Indus. Lab. Corp.,

   883 F.2d 1092, 1099 (1st Cir. 1989); Beaudette, Inc. v. Sentry Ins., 94 F. Supp. 2d 77,

   100 (D. Mass. 1999)). Unless the insured can demonstrate that it suffered a covered

   loss under the policy, the insurer has no duty to indemnify. See Northland Cas. Co.,

   160 F. Supp. 2d at 1360 (citing Matter of Celotex Corp., 152 B.R. 661, 666 (Bankr.

   M.D. Fla. 1993)). “[W]hereas the duty to defend is measured by the allegations of the

   underlying complaint, the duty to indemnify is measured by the facts as they unfold

   at trial or are inherent in the settlement agreement.” Northland Cas. Co., 160 F.

   Supp. 2d at 1360 (citation and quotation marks omitted).

         An insurer’s duty to indemnify is therefore dependent on the outcome of a case,

   meaning any declaration as to the duty to indemnify is premature unless there has




                                             7
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 8 of 12




   been a resolution of the underlying claim. “The only exception to this general rule is

   if the court can determine that the allegations in the complaint could under no

   circumstances lead to a result which would trigger the duty to indemnify.” Id. (citing

   Sphere Drake, P.L.C. v. 101 Variety, Inc., 35 F. Supp. 2d 421, 430-31 (E.D. Pa. 1999)).

   “In such a situation, the court could adequately assess the duty to indemnify prior to

   a conclusion on the merits of the underlying litigation.” Id.

         Given that the duty to defend is broader than the duty to indemnify, Tropical

   Park, Inc., 357 So. 2d at 256, an insurer has no duty to indemnify if there is no duty

   to defend. See Clarendon Nat’l Ins. Co. v. Vickers, 2006 WL 8434796, at *3 (S.D. Fla.

   May 25, 2006) (collecting cases). Stated differently, “‘a court’s determination that the

   insurer has no duty to defend requires a finding that there is no duty to indemnify.’”

   Mt. Hawley Ins. Co. v. Miami River Pt. Terminal, LLC, 228 F. Supp. 3d 1313, 1326

   (S.D. Fla. 2017) (emphasis in original) (quoting Trailer Bridge, Inc. v. Ill. Nat'l Ins.

   Co., 657 F.3d 1135, 1146 (11th Cir. 2011)). With these principles in mind, we turn to

   the merits.

         Here, Defendants argue that the complaint must be dismissed because the

   Court would have to make factual findings outside the four corners of the complaint,

   which is improper while the Underlying Action is pending. This is because Plaintiffs

   make a reference to “other evidence” in the complaint, so the Court would need to

   conduct its own fact finding to determine if Plaintiffs’ have a duty to defend.

   Defendants cite to no law to support this argument.




                                              8
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 9 of 12




         It is true that the duty to defend “depends solely on the allegations in the

   complaint filed against the insured.”     Trizec, 767 F.2d at 811.     The complaint,

   however, only needs to allege facts that create potential coverage under the policies.

   See McCreary, 758 So. 2d at 695. Critically, Defendants do not argue that the facts

   alleged in the four corners of the complaint fail to establish that there may be a duty

   to defend. The Court can thus simply limit its review to the facts alleged in the

   complaint to make its determination and ignore any extrinsic facts. There is no

   reason to dismiss a complaint solely because it may contain too many allegations. See

   Grissom, 610 So. 2d at 1307 (“So long as the complaint alleges facts that create

   potential coverage under the policy, the insurer must defend the suit.”). We next

   address Defendants’ argument that Plaintiffs must join all necessary parties.

         C.     Rule 19(a) Parties

         Rule 12(b)(7) provides that a complaint should be dismissed upon a plaintiff's

   “failure to join a party under Rule 19.” Rule 19 sets forth a two-step analysis in

   deciding whether to dismiss an action for failure to join an absent party. See Molinos

   Valle del Cibao v. Lama, 633 F.3d 1330, 1344 (11th Cir. 2011). First, a court must

   determine whether an absent party is required in the case under Rule 19(a). See id.

   A party is required if “in [the] person’s absence, the court cannot accord complete

   relief among existing parties.” Fed. R. Civ. P. 19(a)(1)(A); see also Combe v. Flocar

   Inv. Group Corp., 977 F. Supp. 2d 1301, 1305 (S.D. Fla. 2013) (finding that additional

   parties that may have some liability in the action are not required to be joined if the

   court can still provide complete relief). A party is also required if the party has an




                                             9
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 10 of 12




   interest in the action and resolution of the action may either “as a practical matter

   impair or impede the person’s ability to protect the interest” or “leave an existing

   party subject to a substantial risk of incurring double, multiple, or otherwise

   inconsistent obligations.”   Fed. R. Civ. P. 19(a)(1)(B).   This question has been

   commonly analyzed as whether the non-joined party is “necessary.” Second, for all

   such necessary parties, a court determines whether the Rule 19(b) factors permit the

   litigation to continue if the party cannot be joined, or instead whether they are

   indispensable. Focus on the Family v. Pinellas Suncoast Transit Case, 344 F.3d 1263,

   1280 (11th Cir. 2003). The burden is on the moving party to establish that an absent

   party is required to be joined to an action. See West Peninsular Title Co. v. Palm

   Beach Cnty., 41 F.3d 1490, 1492 (11th Cir. 1995).

         Defendants in this case first argue that both MRP and Suffolk are

   indispensable parties because, if they are not included as parties in this action,

   Plaintiffs potential judgment against Defendants would not be binding on them.

   Thus, according to Defendants, Plaintiffs’ failure to name MRP and Suffolk leaves

   open any claims they may possess as to the issue of coverage. We disagree. This

   action centers around a determination if Plaintiffs must defend and indemnify

   Summers for its actions.     Regardless of this determination, Summers’ potential

   liability to MRP or Suffolk would remain unchanged. See Mt. Hawley Ins. Co. v.

   Sandy Lake Properties, Inc., 425 F.3d 1308, 1311 (11th Cir. 2005) (denying

   intervention under similar circumstances because the claimant only had an economic

   interest and that “a legally protectable interest ‘is something more than an economic




                                            10
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 11 of 12




   interest.’”); see also Raimbeault v. Accurate Machine & Tool, LLC, 302 F.R.D. 675,

   684 (S.D. Fla. 2014) (“[W]hen the subject litigation involves a contract under which

   an absent party has no rights or obligations, even though the absent party may be

   impacted by the pending action due to a separate contract to which it is a party but

   that is not at issue, joinder of that absent party will not be required to determine

   obligations under the disputed contract.”). In other words, we can afford “complete

   relief” between Plaintiffs and Summers. See Combe, 977 F. Supp. 2d at 1305. As a

   result, MRP and Suffolk are not necessary under Rule 19(a)(A).

          Defendants also argue that “Summers has other insurers that potentially

   provide coverage for the claims asserted against Summers by the Association.” [D.E.

   10]. Defendants fail to identify these mystery insurers nor reference or provide copies

   of the policies. Given that the burden is on Defendants to establish that an absent

   party is required to be joined to an action, we find no compelling reason why these

   unnamed insurers are necessary for this action. See West Peninsular, 41 F.3d at 1492.

   Moreover, Defendants cite to one non-binding decision to support their argument,

   which holds that a primary insurer is a necessary party in a suit against an excess

   insurer. See City of Littleton, Colo. v. Com. Union Assur. Cos., 133 F.R.D. 159, 166

   (D. Colo. 1990). This principal is not applicable here as the primary insurer is already

   a party. Accordingly, Defendants have failed to establish the other insurers are

   necessary.   See, e.g., King Cole Condo. Ass’n, Inc. v. QBE Ins. Corp., 2009 WL

   10668628, at *3 (S.D. Fla. July 1, 2009) (holding that an insurer was not an

   indispensable party because “any declaration as to Plaintiff’s rights or a finding on




                                             11
Case 1:20-cv-21770-KMW Document 31 Entered on FLSD Docket 10/05/2020 Page 12 of 12




   the breach of contract claims does not impact the interest of [the second insurer] as a

   separate or additional insurer”). Therefore, Defendants’ motions should be DENIED.

                                  IV.    CONCLUSION

         For the foregoing reasons, we RECOMMEND that Defendants’ motions [D.E.

   10, 17] should be DENIED.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

   have fourteen (14) days from service of this Report and Recommendation within

   which to file written objections, if any, with the Honorable Judge Kathleen

   M. Williams.   Failure to timely file objections shall bar the parties from de

   novo determination by the District Judge of any factual or legal issue covered in the

   Report and shall bar the parties from challenging on appeal the District Judge’s

   Order based on any unobjected-to factual or legal conclusions included in the

   Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL

   443634 (11th Cir. Feb. 2, 2017); Cooley v. Comm’r of Social Security, 2016 WL

   7321208 (11th Cir. Dec. 16, 2016).

         DONE AND SUBMITTED in Chambers at Miami, Florida, this 5th day

   of October, 2020.

                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge




                                             12
